Citation Nr: 1734423	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-34 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of left ankle injury prior to January 25, 2010, and in excess of 20 percent thereafter (notwithstanding periods of temporary total rating from August 4, 2010 to December 31, 2010 and from February 28, 2011 to May 31, 2011). 

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of left knee injury.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1989.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2010 rating decision of the VA Regional Office (RO) in Albuquerque, New Mexico which granted service connection for the left ankle and bilateral knee disabilities.  The Veteran appealed the initial disability ratings assigned for the left ankle (10 percent) and for each knee (noncompensable). 

During the pendency of the appeal, the left ankle rating was readjudicated multiple times and the rating was ultimately increased to 20 percent, effective January 25, 2010.  See August 2015 rating decision.  The Veteran was also awarded temporary total ratings for convalescence for left ankle surgery and residuals, for two separate periods, from August 4, 2010 to December 31, 2010 and from February 28, 2011 to May 31, 2011.  

Additionally, by way of an October 2012 rating decision, the Agency of Original Jurisdiction (AOJ) also increased the initial ratings for the left and right knee disabilities to 10 percent each, effective December 29, 2009, the date of the claim for service connection.  

Although increased ratings have been granted during the pendency of the appeal, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, during the pendency of the appeal, the AOJ granted a total disability rating for individual unemployability (TDIU) from December 29, 2009, the date of the claim for service connection.  Thus, the issue is not before the Board. 


FINDINGS OF FACT

1.  For the entire period on appeal (apart from the periods of temporary total disability rating from August 4, 2010 to December 31, 2010 and from February 28, 2011 to May 31, 2011), the Veteran's left ankle disability was manifested by marked limitation of motion but did not manifest as ankylosis, malunion, or deformity; astragalectomy of the left ankle is not shown.

2.  For the entire period on appeal, the Veteran's left knee disability was manifested by limitation of flexion no worse than 130 degrees, with full extension, and without objective evidence of instability, ankylosis, dislocated or removed cartilage, impairment of tibia and fibula, or genu recurvatum.  

3.  For the entire period on appeal, the Veteran's right knee disability was manifested by full flexion and extension, and without objective evidence of instability, ankylosis, dislocated or removed cartilage, impairment of tibia and fibula, or genu recurvatum.   


CONCLUSIONS OF LAW

1.  For the period prior to January 25, 2010, the criteria for an initial disability rating of 20 percent, but no higher, for the Veteran's left ankle condition, are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2.  For the entire period on appeal, (with the exception of periods of temporary total disability rating from August 4, 2010 to December 31, 2010 and from February 28, 2011 to May 31, 2011) the criteria for a rating in excess of 20 percent for the Veteran's left ankle condition, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

3.  The criteria for an initial rating in excess of 10 percent for a right knee disability based on limitation of flexion, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

4.  The criteria for an initial rating in excess of 10 percent for a left knee disability based on limitation of flexion, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  	

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

	a.  Left Ankle

The Veteran's left ankle disability is currently rated under Diagnostic Code 5271. Under Diagnostic Code 5271, a rating of 10 percent is warranted when limitation of motion of the ankle is moderate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The maximum rating of 20 percent disabling is available under Diagnostic Code 5271 where the limitation of motion in the ankle is marked.  Id.  

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.
Ratings are also available for ankylosis of the ankle (DC 5270), ankylosis of the subastragalar or tarsal joint (DC 5272), malunion of os calcis or astragalus (DC 5273), and Astragalectomy (DC 5274).
In this case, the Veteran was assigned an initial 10 percent disability rating for moderate limitation of motion the left ankle from December 29, 2009 to January 24, 2010, and a 20 percent disability rating beginning January 25, 2010 for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2016); see also 38 C.F.R. §§ 4.40, 4.45 (2016). 

The Veteran also had surgery for the left ankle twice while on appeal, and was granted temporary total ratings for the periods from August 4, 2010 to December 31, 2010, and from February 28, 2011 to May 31, 2011.  

Following review of all of the evidence of record, the Board resolves doubt in favor of the Veteran and finds that an initial 20 percent disability rating, but no higher, is warranted for the left ankle disability.  However, a rating in excess of 20 percent is not warranted at any time (with the exception of the assigned temporary total disability ratings).  

In this regard, the Board finds that VA treatment records dated prior to January 25, 2010 are consistent with the records dated from January 25, 2010, and although they do not specify range of motion findings, the Veteran's reported symptoms and the remaining objective findings, are consistent.  Therefore, the Board resolves doubt and finds that the records dated prior to January 25, 2010 demonstrate marked limitation of motion.  

The AOJ increased the Veteran's disability rating to 20 percent disabling based upon review of a January 25, 2010 VA treatment record which noted that the Veteran sought treatment for progressive left ankle disability.  On objective examination, the VA clinician noted that the Veteran had no swelling.  Range of motion findings in the ankle revealed dorsiflexion to 4 degrees on active testing, 16 on passive, plantarflexion to 45 degrees in active testing, 55 degrees passive, inversion to 20 degrees and eversion to 2 degrees.  Imagining studies noted that the Veteran's peroneus brevis was torn.  There was no evidence of osteochondral lesion.  

Review of the records dated prior to the January 2010 VA treatment record reveal  similar results.  In this regard, a VA podiatry consult dated in December 2009 noted that the Veteran was referred to podiatry for left ankle instability.  The Veteran reported that he had recently experienced his left ankle giving out which resulted in pain inside the joint.  The VA podiatrist advised the Veteran to wear an ankle brace at all times to stabilize the joint.  The treatment record did not specify range of motion findings but muscle strength was noted to be three out of five with inversion, eversion, dorsiflexion and plantarflexion, all indicating motion in the left ankle.  The assessment was left ankle pain with possible osteochondral lesion or synovitis.  The podiatrist treated the Veteran with an injection that relieved all of the Veteran's pain and increased muscle strength to four or five in all quadrants.  

The Veteran's employer, J.L., also submitted a letter in support of the Veteran's claim.  J.L. reported that he witnessed the Veteran suddenly fall while walking, as well as fall off of a ladder, because his ankle and/or knee gave out. J.L. also reported that the Veteran had been missing work due to pain and that in the six months prior to the September 2009 letter, the Veteran had only worked 20 to 30 hours per week because it was too painful to lay baseboard on his knees or climb ladders to install crown molding while in pain.  In February 2010, J.L. submitted another letter, informing the Board that he had to let the Veteran go as it was no longer safe for the Veteran to continue working in that role.  (As discussed above, the Veteran is in receipt of a TDIU for the entire period on appeal). 

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's left ankle disability was substantially the same prior to January 25, 2010 as it was immediately after that date.  And, therefore, the Veteran had marked limitation of motion for the period prior to January 25, 2010.  

Turning to the remainder of the appeal period, however, the Board finds that with the exception of the temporary total disability ratings, a rating in excess of 20 percent is not warranted at any time pertinent to the appeal.  In this regard, 20 percent is the highest rating available for limitation of motion of the ankle.  

The Board has considered the Veteran's symptoms and functional effects, including any functional limitation beyond the objective range of motion measurements, in accordance with DeLuca and Mitchell.  Indeed, the Veteran's statements regarding functional effects of pain, including limitations on bending as required for work, were considered in the Board's decision to increase the initial rating to 20 percent for the period prior to January 25, 2010.  However, 20 percent is the highest rating available for limitation of motion of the ankle.  As such, further consideration of functional loss due to pain under 38 C.F.R. §§ 4.40 , 4.45, 4.59 and DeLuca v. Brown, 8 Vet.App. 202 (1995) is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Higher ratings are available for ankylosis in the ankle, although none was shown on VA examination in June 2010, January 2011, or July 2015.  At worst, during the period on appeal, the Veteran had dorsiflexion to 2 degrees on one occasion.  See February 9, 2010 VA treatment record.  VA and private treatment records do not indicate any assessment of ankylosis at any time during the entire appeal period.  Thus, the Veteran, by definition, does not suffer from ankylosis.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Thus, an increased evaluation for ankylosis is not warranted.  Diagnostic Code 5270 is not applicable.

The Board has considered whether a higher or separate disability rating is available under any other potentially applicable provision of the rating schedule.  However, neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule as there is no evidence of malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, and 5274.  In this regard, the July 2015 VA examiner noted that the Veteran did not have ankylosis, and had never had, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or had a talectomy (astragalectomy).  The remaining VA examination reports and treatment records do not contradict this finding.  Thus, the Diagnostic Codes 5272, 5273, and 5274 respectively, are not applicable.  

The Board also notes that the July 2015 VA examiner noted that imaging studies were available and that the Veteran did not have degenerative or traumatic arthritis.  

A rating in excess of 20 percent is not warranted at any time pertinent to the appeal, with the exception of the periods in which the Veteran has already been awarded a temporary total disability rating. 

The Board has also reviewed the Veteran's temporary total ratings for convalescence.  As discussed above, the Veteran underwent surgery for the left ankle, twice, and was assigned temporary total ratings for periods of convalescence. The Board finds that the temporary total ratings for convalescence from August 4, 2010 to December 31, 2010 and from February 28, 2011 to May 31, 2011, are appropriate.  38 C.F.R. § 4.30.  In this regard, for both periods, at the time that the Veteran's temporary total rating ended, the Veteran no longer had a cast, and was able to ambulate to at least the same degree to which he ambulated when service connection was originally granted which warranted the 20 percent rating.  

The Board acknowledges that in January 2011, the Veteran was still wearing a boot but notes that the Veteran had range of motion in the ankle.  A January 2011 VA podiatry consult noted that the Veteran had been participating in physical therapy following August 2010 surgery but that the left ankle disability was getting progressively worse.  The VA podiatrist noted the Veteran's reports that he felt better than he did before the surgery and that the brace helped a lot.  The podiatrist also noted the Veteran's report that he continued to roll his ankle occasionally - mostly without the brace, but sometimes with the brace intact.  The podiatrist noted the Veteran's report that he experienced pain rated as a six out of 10.  The VA podiatrist recommended that the Veteran stop wearing the lace up ankle brace and return to wearing the Bledsoe boot.  

A January 2011 VA physical therapy record dated the same day as the podiatry consult, included range of motion testing as follows: dorsiflexion to 11 degrees (active) and 12 degrees (passive), plantarflexion to 55 on active and passive testing, eversion to 5 degrees on active and passive testing, and inversion to 10 degrees on active and passive testing.  The therapist noted that the Veteran had good skin color, minimal swelling, and well-healing incisions over the lateral ankle with tightness.

The Veteran was also provided with a VA examination in January 2011.  The January 2011 VA examiner noted range of motion findings as follows: dorsiflexion to 5 degrees, plantar flexion to 15 degrees, with objective evidence of pain on active motion.  The Veteran was able to complete repetitive testing with no additional limitation after three repetitions.  The examiner noted that the Veteran had an antalgic gait and poor propulsion and that the left ankle condition resulted in decreased mobility and pain. 

The Board finds that the rating criteria for "marked" limitation of motion of the ankle anticipates the symptoms and objective findings addressed in the January 2011 VA examination and treatment records.  Indeed, at worst in January 2011, the Veteran had dorsiflexion to 5 degrees, which was slightly better than his dorsiflexion in January 2010, a period which also warranted a 20 percent disability rating. 

Further, at the end of the second temporary total rating, in June 2011, the Veteran had dorsiflexion limited to 10 degrees on active motion, plantarflexion to 45 degrees, eversion to 5 degrees, and inversion to 10 degrees.  See June 2011 VA physical therapy note.  Again, the Board finds that the rating criteria for "marked" limitation of motion of the ankle anticipates the symptoms and objective findings addressed in the examination.

Further, the Board notes that with respect to any effect the convalescence had on the Veteran's employment, he is already in receipt for a TDIU for the effects of the left ankle disability on his employment, during the entire period on appeal.

The Board had also considered whether the Veteran is entitled to a separate rating for scarring associated with the left ankle surgeries but finds that such separate is not warranted.  In this regard, the July 2015 VA examiner noted that the Veteran had scars associated with the left ankle surgeries but that none of the scars were painful or unstable, or had a total area equal to or greater than 39 square cm (6 square inches).  Rather, the Veteran had two scars that each measured 5 centimeters long by 0.2 centimeters wide.
   
For all of these reasons, the Board is constrained to find that the preponderance of the evidence is against an initial rating in excess of 20 percent for the left ankle.

In reaching all of these conclusions, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left ankle disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is more severe than the previously assigned disability ratings reflected.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  And, the Board placed a high probative value on his statements when it increased the initial rating to 20 percent for the period prior to January 25, 2010.  However, with respect to the requirements for higher ratings, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has considered whether additional staged ratings are appropriate, under Hart, supra; however, as discussed above, the Board finds that the Veteran's left ankle disability was stable throughout the respective appeal periods and did not more nearly approximate higher ratings for limitation of motion at any point.  Therefore, additional staged ratings for the left ankle disability are not warranted.

	b. Bilateral Knees

In this case, the Veteran's knee disabilities, diagnosed as bilateral knee strain, have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Genu recurvatum is rated under Diagnostic Code 5263, with a maximum rating of 10 percent.

In this case, the Veteran was provided with VA examinations for the bilateral knees in June 2010 and July 2015.  

The June 2010 VA examiner noted that the Veteran had left knee flexion to 130 and full right knee flexion.  The Veteran also had full extension in both knees.  The examiner noted that there was objective evidence of painful motion and no change in range of motion findings with repeated or resisted motion. 

The June 2010 VA examiner noted that the Veteran complained of knee instability and reported that he wore a knee brace.  However, there was no objective evidence of edema, effusion, instability, weakness, redness, heat, or abnormal movement.  The examiner also noted that the Veteran had a normal gait with pain and stiffness on prolonged standing and walking but no evidence of abnormal weight-bearing.  The examiner found no ankylosis and no constitutional signs of inflammatory arthritis.  
Regarding pain and effects on daily activities, the June 2010 VA examiner discussed the left ankle and bilateral knee complaints together.  Regarding the left ankle and the bilateral knees, the examiner noted that there was no history of weakness, swelling, heat or redness.  The Veteran reported that he took ibuprofen and cyclobenzaprine as needed for pain and/or muscle spasm.  The Veteran reported that his level of pain severity changed depending on activity but could reach 8 out of 10.  The Veteran reported that functional impairment during a flare-up included temporary impairment in standing and walking.  He also reported effects on daily activities as follows: he has to limit walking to three blocks, standing for no more than 10 minutes; he cannot run, jump or jog; is unable to drive for long periods; and squatting and climbing stairs cause discomfort.  The Veteran also reported that he used ankle braces, knee braces, and shoe inserts.  The Veteran reported experiencing two to three incapacitating episodes per month in the year prior to the examination.  He also reported losing one to three days per week in the year prior to the examination.  

In July 2015, the Veteran was again examined.  At that time, the Veteran had normal range of motion findings in both knees, without any objective evidence of pain.  There was no additional functional loss or range of motion after three repetitions.  The examiner noted that there was no evidence of pain with weight-bearing, no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  The Veteran had full muscle strength in each knee, for each range of motion.  There was no ankylosis in either knee.  The Veteran reported regular use of a cane due to his ankle disability.  Imaging studies did not document degenerative or traumatic arthritis.  

The July 2015 VA examiner was unable to provide an opinion as to whether pain, weakness, fatigability or incoordination would significantly limit functional ability with repeated use over a period of time or during a flare-up.  The examiner explained that he would have to observe the Veteran during a flare-up and a baseline at the same visit in order to reliably provide an answer to the question.  

The examiner also indicated that previously diagnosed left knee chondromalacia and the currently diagnosed knee strain are different conditions.  However, there was no indication that particular symptoms or findings were associated with any particular knee disability.  Significantly, the Board finds that in a situation such as this where it is not possible to distinguish symptoms attributable to service-connected and non-service connected disabilities, the Board will consider all of the symptoms as attributable to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).    

VA treatment records do not indicate more severe findings than those noted in the VA examination reports. 

Based on the foregoing, the Board finds that initial ratings in excess of 10 percent are not warranted for either knee at any time.  The Board has considered the DeLuca provisions in reaching these conclusions.  The Board notes the Veteran's complaints of pain, inability to walk or drive long distances, as well as discomfort with squatting and climbing, and inability to run, jump, and jog, were considered; however, the Board finds it significant that there were no objective findings of pain on examination, even after repetitive testing.  However, even in contemplation of the Veteran's subjective complaints of pain during flare-ups, the Board finds that the Veteran's bilateral knee disability does not warrant higher or separate ratings for limitation of flexion or extension.  See DeLuca, Mitchell, supra.  The Board acknowledges the Veteran's March 2011 notice of disagreement in which he reported that he let the VA examiner bend his knees as far as possible but that he was in pain the entire time.  The AOJ has already afforded the Veteran the benefit of the doubt that he experienced painful functional loss for the entire period on appeal.  None of the VA treatment records or VA examination reports indicate limitation of flexion or extension to a compensable degree at any time; yet the AOJ increased the Veteran's disability rating to a compensable rating anyway to compensate the Veteran for his painful motion.  Thus, the Board finds that the Veteran is already in receipt of compensation for his painful knees.  For all of these reasons, higher ratings for limitation of extension and flexion are not warranted. 

The Board also finds that an increased rating is not warranted under Diagnostic Code 5256 for ankylosis at any time on appeal as all of the VA examination reports indicated some range of motion.  Further, VA and private treatment records do not indicate any assessment of ankylosis at any time during the entire appeal period.  Thus, the Veteran, by definition, does not suffer from ankylosis.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Thus, an increased evaluation for ankylosis is not warranted.  

Separate ratings are not warranted under Diagnostic Codes 5258 or 5259 for cartilage that has been removed or dislocated.  In this case, there is no evidence of cartilage involvement in the Veteran's right knee disability.  To the contrary, both VA examiners indicated that there was no tenderness to palpation.  

The evidence also did not indicate malunion or nonunion of the femur or tibia and fibula, or genu recurvatum in the left leg at any time pertinent to the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2016).  Accordingly, separate evaluations under those alternate diagnostic codes are not warranted.  The appellant does not contend otherwise.  

Similarly, the Board finds that a separate rating is not warranted for instability of either knee.  Both VA examiners conducted multiple tests for instability, which all resulted in normal findings.  The Board acknowledges that the Veteran reported complaints of instability to the June 2010 VA; however, on objective testing, the VA examiner noted that the Veteran had normal stability, no weakness, no effusion, and that collateral ligaments were stable to varus and valgus stress testing, cruciate ligaments were stable with negative Lachman's and Drawer testing.  The remaining VA treatment records and examination reports only indicate objective findings of ankle instability, not knee instability.  As there are no objective findings of instability, the Board finds that a separate rating under DC 5257 is not warranted at any point pertinent to the appeal. 

For the entire appeal period, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his bilateral knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal was more severe than the currently assigned 10 percent disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  And, the Board places a high probative value on his statements.  However, with respect to the requirements for higher ratings, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has considered whether staged ratings are appropriate, under Hart, supra; however, as discussed above, the Board finds that the Veteran's bilateral knee disability was stable throughout the entire period on appeal and did not more nearly approximate higher ratings for limitation of motion at any point.  Therefore, staged ratings for the bilateral knee disability are not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).











	(CONTINUED ON NEXT PAGE)
ORDER

For the period prior to January 25, 2010, an initial 20 percent disability rating for a left ankle disability, is granted subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal (with the exception of periods of temporary total disability ratings), a rating in excess of 20 percent for a left ankle disability, is denied.  

For the entire period on appeal, a rating in excess of 10 percent for a right knee disability, is denied.  

For the entire period on appeal, a rating in excess of 10 percent for a right knee disability, is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


